MEMORANDUM **
Gerald Johannes appeals the district court’s denial of his motion for reconsideration of its order staying his 42 U.S.C. § 1983 action pending the outcome of James Hydrich, et al., v. Peter Wilson, et al., CV-98-7167, a related federal class action, in which he is a class member. We dismiss the appeal for lack of jurisdiction. See Silberkleit v. Kantrowitz, 713 F.2d 433, 434 (9th Cir.1983) (noting that orders granting stays are generally not appeal-able final orders unless the order places the party “effectively out of court.”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.